--------------------------------------------------------------------------------


SEVENTH AMENDMENT TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


THIS SEVENTH AMENDMENT (this "Amendment") TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP
LIMITED PARTNERSHIP (the “Second Amended and Restated Partnership Agreement”) is
entered into effective as of December 14, 2007, and is made by, between, and
among TAUBMAN CENTERS, INC., a Michigan corporation ("TCO"), TG PARTNERS LIMITED
PARTNERSHIP, a Delaware limited partnership (“TG”), and TAUB-CO MANAGEMENT,
INC., a Michigan corporation (“Taub-Co”), who, as the Appointing Persons,
pursuant to Section 13.11 of the Second Amended and Restated Partnership
Agreement, have the full authority to amend the Second Amended and Restated
Partnership Agreement on behalf of all of the partners of the Partnership with
respect to the matters herein provided.  (Capitalized terms used herein that are
not herein defined shall have the meanings ascribed to them in the Second
Amended and Restated Partnership Agreement.)
 
Recitals:


A.            On September 30, 1998, TCO, TG, and Taub-Co entered into the
Second Amended and Restated Partnership Agreement as an amendment and
restatement of the then-existing partnership agreement (the “Amended and
Restated Partnership Agreement”), as authorized under Section 13.11 of the
Amended and Restated Partnership Agreement.


B.            On March 4, 1999, TCO, TG, and Taub-Co entered into a First
Amendment to the Second Amended and Restated Partnership Agreement to facilitate
a proposed pledge of Units of Partnership Interest in the Partnership.


C.            On September 3, 1999, TCO, TG, and Taub-Co entered into a Second
Amendment to the Second Amended and Restated Partnership Agreement to provide
for the contribution of preferred capital in exchange for a preferred equity
interest.


D.            On May 2, 2003, TCO, TG, and Taub-Co entered into a Third
Amendment to the Second Amended and Restated Partnership Agreement to provide
for the issuance of Series E Units of Partnership Interest in exchange for a
contribution of cash to the Partnership.


E.            On December 31, 2003, TCO, TG, and Taub-Co entered into a Fourth
Amendment to the Second Amended and Restated Partnership Agreement to change the
term of the Partnership and to amend Schedule E to the Partnership Agreement.


F.            On February 1, 2005, TCO, TG, and Taub-Co entered into a Fifth
Amendment to the Second Amended and Restated Partnership Agreement to evidence
the conversion of all of the Series E Units of Partnership Interest to Units of
Partnership Interest in the Partnership.


G.            On March 29, 2006, TCO, TG, and Taub-Co entered into a Sixth
Amendment to the Second Amended and Restated Partnership Agreement (the Second
Amended and Restated Partnership Agreement, as amended, is hereinafter referred
to as the “Partnership Agreement”) to amend Schedule A and Schedule E to the
Partnership Agreement.


H.            As authorized under Section 13.11 of the Partnership Agreement,
the parties hereto wish to further amend the Partnership Agreement to amend
certain notice provisions regarding distributions and the timing of certain
distributions within the Partnership’s Fiscal Year and within thirty (30) days
thereafter.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Partnership Agreement is amended as follows:


1.            Section 5.2(a) is hereby deleted in its entirety, and the
following is substituted in the place thereof:


(a)            Subject, on liquidation of the Partnership or on liquidation of
substantially all of the assets of the Partnership, to Section 11.1(a) hereof,
and to Section 11.1(e) hereof on liquidation of a Partner's interest in the
Partnership that is not in connection with the liquidation of the Partnership,
for the term of the Partnership, as set forth in Section 1.5 hereof:
 
(i)            a cash distribution shall be made to the Parity Preferred
Partners of each series in an amount equal to the Unpaid Parity Preferred Return
for such series, at such times as are specified in the Designation,
Distribution, Redemption, Exchange, and Consent Provisions (such distributions
to be proportionate among the series); provided, however, that no distribution
shall be made to a Parity Preferred Partner which would reduce its Adjusted
Capital Account Balance below zero;


(ii)            a cash distribution shall be made to the Partners, in accordance
with their respective Percentage Interests, not later than the fifteenth (15th)
Day of each month (the "Distribution Date") of each Partnership Fiscal Year, in
an amount equal to one-twelfth (1/12) of the Required Distribution Amount for
such Partnership Fiscal Year;


(iii)            a cash distribution shall be made to the Partners, in
accordance with their respective Percentage Interests, on a Distribution Date,
determined by the Managing General Partner, during the Partnership Fiscal Year
in which an Additional Required Amount Notice is given, or on the first
Distribution Date after such Fiscal Year, in an amount equal to the Additional
Required Amount; provided, however, that if such first Distribution Date is less
than twenty (20) Days after the date of the Additional Required Amount Notice,
the Additional Required Amount shall be distributed on the next Distribution
Date;


(iv)            in the event of a Minimum Distribution Amount Adjustment Notice,
a cash distribution shall be made to the Partners, in accordance with their
respective Percentage Interests, not later than the Distribution Date
immediately succeeding the date of the Minimum Distribution Amount Adjustment
Notice, in an amount equal to the Minimum Distribution Amount Adjustment for the
prior Partnership Fiscal Year; provided, however, that if such Distribution Date
is less than twenty (20) Days after the date of the Minimum Distribution Amount
Adjustment Notice, the Minimum Distribution Amount Adjustment shall be
distributed on the next Distribution Date;


(v)            in the event of a Tax Adjustment Notice, a cash distribution
shall be made to the Partners, in accordance with their respective Percentage
Interests, not later than the Distribution Date immediately following the date
of the Tax Adjustment Notice in an amount equal to the quotient obtained by
dividing (x) the Tax Adjustment Amount for the prior Partnership Fiscal Year, by
(y) the Percentage Interest of TCO on the Relevant Date; provided, however, that
if such Distribution Date is less than twenty (20) days after the date of the
Tax Adjustment Notice, the Tax Adjustment Amount shall be distributed on the
next Distribution Date; and


(vi)            in the event of a Deficiency Dividend Notice, a cash
distribution shall be made to the Partners, in accordance with their respective
Percentage Interests, as and when required by TCO, in an amount equal to the
Deficiency Dividend.


2.            Section 6.4 of the Partnership Agreement is hereby amended by
deleting the second paragraph thereof and by substituting the following in the
place thereof:


In addition to the foregoing, pursuant to the Master Services Agreement, the
Manager will be engaged to: (i) advise the Managing General Partner by written
notice (an "Additional Required Amount Notice"), within thirty (30) Days after
the closing of any capital gain transaction of the Partnership, of the
Additional Required Amount with respect to such capital gain transaction of the
Partnership, (ii) after a TCO Information Notice in respect of a Tax Adjustment
Amount for the prior Fiscal Year, which TCO Information Notice shall be given
not later than December 15 of the current Partnership Fiscal Year, advise the
Managing General Partner by written notice (a "Tax Adjustment Notice") not less
than ten (10) Days prior to TCO's  regular dividend date immediately succeeding
the TCO Information Notice in respect of a Tax Adjustment Amount, of the Tax
Adjustment Amount for such Partnership Fiscal Year, (iii) after a TCO
Information Notice in respect of a Minimum Distribution Amount Adjustment for
the prior Fiscal Year, which TCO Information Notice shall be given not later
than December 15 of the current Partnership Fiscal Year,  advise the Managing
General Partner, by written notice given not later than ten (10) Days after the
date of such TCO Information Notice, (a "Minimum Distribution Amount Adjustment
Notice") of the Minimum Distribution Amount Adjustment for such prior
Partnership Fiscal Year, and (iv) after a TCO Information Notice, in respect of
TCO's obligation to declare and pay a deficiency dividend pursuant to Section
860(f)(1) of the Code as a result of a determination (as defined in Section
860(e) of the Code), advise the Managing General Partner by written notice (the
"Deficiency Dividend Notice") of the Deficiency Dividend for such Partnership
Fiscal Year.


3.
As amended by this Seventh Amendment, all of the provisions of the Partnership
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 hereof, on behalf of all of the Partners, have entered into this
Amendment as of the date first-above written.




 
TAUBMAN CENTERS, INC., a Michigan corporation



By:             _/s/ Robert S. Taubman      


Its:             Chairman, President, and CEO






 
TG PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership



 
By:
TG Michigan, Inc., a Michigan corporation, Managing General Partner



By:             /s/ Jeffrey Davidson        


Its:             Senior Vice President




 
TAUB-CO MANAGEMENT, INC., a Michigan corporation



By:             _/s/ Lisa A. Payne        


Its:             Vice Chairman & CFO










--------------------------------------------------------------------------------


